Title: To George Washington from Stephen Moylan, 13 October 1775
From: Moylan, Stephen
To: Washington, George



Sir
Portsmouth [N.H.] 13th Octobr 1775

I arrived here the 11th inst. & deliverd Colonel Reeds Letter to the Chairman of the Committee in Consequence of which he calld a meeting of the members, the result was, that they woud deliver to my Care 1200 barrells of the flour, and let me

know what would be done, with the rest of the Cargo, when they received an Answer to a Letter they had wrote to your Excellency, in which (they inform me) they express the great want of that article in this province.
As even a half a Loaf woud be better than no bread I told them I woud take immediate charge thereof, and yesterday I engaged two sloops, to begin the transportation, one of them will take in, this day.
I have engaged in behalf of the Continent to insure (against the enemy only) the Vessells, the Committee will appraise them, they are to receive one shilling Lawfull money ⅌ barrell, which at this season of the year is not extravagant, I find by haveing had a few barrells weighed, they fall short 3. 4. & 5 pounds, of the weight Markd on them, & as it will probably become a Continental Charge, I have thought it best to have them all weighed, that the publick, or the Commisary into whose hands they fall, may not pay for more flour than they realy have.
As there are people in this town inimicall to the Cause, I think best (in part) to Keep it secret where this flour is to be Landed, the engagements I have made are, that they must proceed to Newbury, Ipswich, Cape Ann, Salem or Marblehead, according to the orders, I shall give them when goeing to sea.
A Coppy of these orders, I have the honor of incloseing to you.
I have appointed Trist. Dalton Esqr. of Newbury Agent for the Armed schooners, & any Prizes they may Carry into that port, & Colonel Joshua Wentworth for this Province, they are to obey all Orders they will receive from Headquarters. I have the honor to be Your Excellencys Most Humble & Obedient Servant

Stephen Moylan


P.S. Your Excellency will be pleasd to order, two hundred and forty Dollars to be sent me by the bearer, that I may pay the freight and other Charges attending this business.

